915 F.2d 1571
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Vernon D. HAYSE, Plaintiff-Appellant,v.TENNESSEE DEPARTMENT OF CONSERVATION, et al., Defendants-Appellees.
No. 89-6109.
United States Court of Appeals, Sixth Circuit.
Oct. 9, 1990.

Before KEITH and MILBURN, Circuit Judges, and WILLIAM K. THOMAS, Senior District Judge.*
PER CURIAM.


1
Vernon D. Hayse, Jr. appeals from the district court's August 3, 1989 judgment and order entered in favor of the Tennessee Department of Conservation and its commissioner, Elbert T. Gill Jr.


2
Having carefully considered the record and the arguments presented in the briefs and orally, we find no error warranting reversal.  We, therefore, AFFIRM the order of the Honorable James H. Jarvis, United States District Judge for the Eastern District of Tennessee, for the reasons set forth in his well-reasoned Memorandum Opinion.



*
 The Honorable William K. Thomas, United States District Judge for the Northern District of Ohio, sitting by designation